Citation Nr: 0110666	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
soft tissue sarcoma of the left hip due to the resection of a 
pelvic mass secondary to the service-connected gunshot wound 
of the left hip.

2.  Entitlement to an increased rating for the for the 
residuals of a gunshot wound of the left hip, currently rated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied the issues on appeal.

During a video conference hearing in January 2001 before the 
undersigned member of the Board, the veteran and his 
representative raised the issue of entitlement to benefits 
under 38 U.S.C.A. § 1151 based on the VA hospitalization in 
1987 when the sarcoma was removed from the left hip area.  
This issue is referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, during the course of the appeal, a VA 
examination was conducted in December 1997.  The claims 
folder was subsequently reviewed by a VA orthopedist who 
indicated that the left thigh pain was caused by the gunshot 
wound.  The most recent VA examination was conducted in 
January 1998.  At that examination, the VA examiner stated 
that he did not think the chondrosarcoma of the left iliac 
crest was related to the service-connected residuals of the 
gunshot wound of the left hip.  The examiner indicated that 
veteran reported that the gunshot wound became infected and 
without having the claims folder or previous evaluations for 
this condition it was difficult to correlate the gunshot 
wound with the chondrosarcoma.  It was further reported that 
the left lower extremity was paralyzed completely.  

In Allen v. Brown, 7 Vet.App. 439 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
service connection is sought on a secondary basis, service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service- 
connected disability had aggravated a nonservice- connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation.  The Board also notes the while the 
case was pending at the Board the veteran submitted 
additional evidence. 

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
that are not already on file. 

2.  A VA examination by an orthopedist 
should be conducted in order to determine 
the etiology of the sarcoma of the left 
iliac crest which was excised in 1987 at 
a VA Hospital.  In addition, the examiner 
should determine the current nature and 
severity of the service-connected 
residuals of the gunshot wound of the 
left thigh and all associated joints.  
The claims folder and a copy of this 
Remand are to be furnished to the 
examiner for review in conjunction with 
the examination and the examiner is 
requested to indicate in the report that 
the folder was reviewed.  Any testing, 
including specialized examinations deemed 
appropriate, should be conducted

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
sarcoma of the left iliac crest was 
either caused or are aggravated by the 
service-connected gunshot wound of the 
left thigh.  If aggravated, it is 
requested that the examiner to the extent 
possible provide an opinion as to the 
degree of aggravation which is currently 
present over and above the degree of 
disability which existed prior to the 
aggravation.  The examiner is also 
requested to render an opinion as to 
whether degree of disability involving 
each muscle group involved, muscle group 
XIII and muscle group XIV, is slight, 
moderate, moderately severe, or severe.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
the Allen case.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





